Citation Nr: 1700002	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  11-09 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

Although a hearing before the Board was scheduled for May 2016, the Veteran did not appear, nor did he provide an explanation or request to reschedule.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional remand is required before the Board can make a decision in this matter.  In August 2008, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for Dr. R.W.F., asserting that he had been treated by Dr. R.W.F. since 2007.  Unfortunately, the only record from Dr. R.W.F. associated with the claims file is a single July 2008 treatment record that was submitted by the Veteran at the same time that he submitted the VA Form 21-4142.  The record does not reflect an attempt by VA to obtain the rest of the Veteran's treatment records.  Upon remand, such an attempt should be made.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

A July 2012 VA treatment record indicates that the Veteran has applied for benefits from the Social Security Administration (SSA).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  As the records associated with the Veteran's application for disability benefits from the SSA may be relevant to this claim, they should be requested upon remand.  

The Veteran's representative argued in a September 2016 informal hearing presentation that the Veteran should be allowed a new VA examination because the most recent examination, which was conducted in February 2010, was conducted under the DSM IV criteria, not the current DSM V criteria.  The Board notes that it has been over six years since the last VA examination.  While the passage of time alone is not necessarily sufficient to support a new examination, in this case where remand is already required for other development, the Veteran's representative has requested a new examination, and a significant period of time has passed since the previous examination, the Board finds that a new examination to adequately reveal the current state of the Veteran's disability is appropriate.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v.  Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a).  

The claims folder should also be updated to include VA treatment records compiled since July 28, 2012 and from between November 23, 2004 and March 8, 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request all records related to the Veteran's claim for Social Security disability benefits, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).  

2.  Obtain all treatment records for the Veteran from the Washington DC VA Medical Center, and all associated outpatient clinics dated from November 23, 2004 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  After obtaining any appropriate authorization, contact Dr. R.W.F., as identified in the Veteran's August 2008 VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to request records related to the Veteran's treatment since 2007.  All attempts to obtain these records must be documented in the claims file.  

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B).

4.  After completing all of the above development, schedule the Veteran for a psychiatric examination by an appropriate examiner, to determine the current severity and manifestations of the Veteran's PTSD.  The complete record must be made available to and reviewed by the examiner.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and afford the appropriate period for their response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




